Citation Nr: 0736268	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from February 1970 to August 
1972.

This matter initially came from the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

The Board denied the veteran's claim in December 2004, and 
the veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an October 2006 
order, the Court granted the parties' Joint Motion for Remand 
of the Board's decision, vacating the Board's decision, and 
remanding for additional proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board did not apply the law relevant to PTSD based upon 
claims of personal assault.  The Court has stated that "VA 
has provided special evidentiary development procedures, 
including the interpretation of behavioral changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).  These special evidentiary procedures for PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 
128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2007).

The parties also noted that the veteran submitted an October 
2001 statement wherein he reported having witnessed an 
individual beaten with a pipe wrench.  He stated that the 
individual was flown to a hospital in Germany.  The parties 
noted that VA had not attempted to corroborate the beating of 
this named individual.  The veteran should be afforded the 
opportunity to provide more specific detail regarding this 
incident so that attempts might be made to corroborate this 
claimed stressor.

Accordingly, the case is REMANDED for the following action:

In accordance with 38 C.F.R. § 
3.304(f)(3), the RO should send the 
veteran an appropriate stressor 
development letter.  The veteran should 
be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

The veteran should also be requested to 
provide further detail concerning the 
claimed incident during which a member of 
the 1st Division crew was beaten with a 
pipe wrench, to allow corroboration of 
the claimed incident.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



